Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ayrapetian (U.S. Patent No. 9966059).
Regarding claim 1, Ayrapetian discloses a control method of an electronic device, the method comprising:
receiving a plurality of audio signals output from a plurality of sources through a plurality of microphones (Figure 1A - Receive audio data from microphone array 130);
analyzing the plurality of audio signals and obtaining information on directions in which the plurality of audio signals are input and information on input times of the plurality of audio signals (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time);
determining a target source for speech recognition among the plurality of sources based on the obtained information on the directions in which the plurality of audio signals are input and the obtained information on the input times of the plurality of audio signals (Figure 1A – Select at least portions of first beams as target signal(s) 140);
and processing an audio signal obtained from the determined target source (Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
Regarding claim 2, Ayrapetian discloses the control method of an electronic apparatus, wherein the determining the target source further comprises:
determining signal sizes of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time);
determining input duration times of audio signals based on the information on the input times of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time);
and identifying at least one audio signal exceeding a predetermined minimum signal size and a predetermined minimum input time among the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques),
and wherein the target source for the speech recognition is determined based on information on the direction in which the identified at least one audio signal is input and information on the input time of the identified at least one audio signal (Figure 1A – Select at least portions of first beams as target signal(s) 140; Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
Regarding claim 3, Ayrapetian discloses the control method of an electronic device, wherein the determining the target source further comprises:
determining whether the directions in which the audio signals are input has been changed (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions),
and a source outputting an audio signal of which direction that the signal is input is changed among the identified at least one audio signal is determined as the target source (Col 5, Rows 61-64 – the ANC 170 may be configured to form a null in a specific direction so that the target signal is attenuated and all other signals are passed and may generate the reference signals 124 using the other signals that are passed).
Regarding claim 4, the control method of an electronic device, wherein the determining whether the directions in which the audio signals are input has 27been changed further comprises:
determining an angle at which the directions in which the audio signals are input is changed during a predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time),
and based on the determined angle of change being within a predetermined angle, the directions in which the audio signals are input are determined to be the same during the predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time).
Regarding claim 5, Ayrapetian discloses the control method of an electronic device, wherein the determining the target source comprises: determining a source outputting an audio signal of which signal input duration time is short among the identified at least one audio signal as the target source (Figure 1A – Select at least portions of first beams as target signal(s) 140; Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time).
Regarding claim 6, Ayrapetian discloses the control method of an electronic device, wherein the determining input duration times of audio signals comprises: based on the determined signal sizes being input as signal sizes smaller than the predetermined minimum signal size exceeding a predetermined time period, initializing the input duration times of the audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 7, Ayrapetian discloses the control method of an electronic device, comprising: based on two or more audio signals exceeding a predetermined minimum signal size and a predetermined minimum input time being identified among the plurality of audio signals, determining the target source for the speech recognition based on the information on directions and the information on input times for two audio signals having the biggest signal sizes among the identified audio signals (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 8, Ayrapetian discloses the control method of an electronic device, comprising: based on identifying there being one audio signal exceeding a predetermined minimum signal size and a predetermined minimum input time among the plurality of audio signals, determining a source outputting the identified audio signal as the target source (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 10-15 – the target signals 122 may not be associated with a look direction without departing from the disclosure. Instead, the device 102 may perform first beamforming on the first audio data to generate first beams and may select one or more of the first beams as the target signals 122; Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 9, Ayrapetian discloses the control method of an electronic device of wherein the processing comprises: transmitting information corresponding to an audio signal obtained from the determined 28target source to an external server (Col 7, Rows 64-66 – The device 102 may output the isolated audio data to a remote device (e.g. remote servers)).
Regarding claim 10, Ayrapetian discloses an electronic device comprising:
a plurality of microphones (Figure 10 – Determine first subset of microphones 1016);
and a processor configured to (Figure 11 – Controller(s)/Processor(s) 1104):
analyze a plurality of audio signals output from a plurality of sources received through the plurality of microphones and obtain information on directions in which the plurality of audio signals are input and information on input times of the plurality of audio signals (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time).
determine a target source for speech recognition among the plurality of sources based on the obtained information on the directions in which the plurality of audio signals are input and the obtained information on the input times of the plurality of audio signals (Figure 1A – Select at least portions of first beams as target signal(s) 140),
and process an audio signal obtained from the determined target source (Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
Regarding claim 11, Ayrapetian discloses the electronic devicewherein the processor is configured to:
determine signal sizes of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time…),
determine input duration times of audio signals based on the information on the input times of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time…),
and identify at least one audio signal exceeding a predetermined minimum signal size and a predetermined minimum input time among the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques),
and determine the target source for the speech recognition based on information on the direction in which the identified at least one audio signal is input and information on the input time of the identified at least one audio signal (Figure 1A – Select at least portions of first beams as target signal(s) 140; Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
Regarding claim 12, Ayrapetian discloses the electronic device, wherein the processor is configured to:
determine whether the directions in which the audio signals are input has been changed (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions),
and determine a source outputting an audio signal of which direction that the signal is input is changed among the identified at least one audio signal as the target source (Col 5, Rows 61-64 – the ANC 170 may be configured to form a null in a specific direction so that the target signal is attenuated and all other signals are passed and may generate the reference signals 124 using the other signals that are passed).
Regarding claim 13, Ayrapetian discloses the electronic device, wherein the processor is configured to:
determine whether the directions in which the audio signals are input has been changed (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions),
determine an angle at which the directions in which the audio signals are input is changed during a predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time),
and based on the determined angle of change being within a predetermined angle, determine that the directions in which the audio signals are input are the same during the predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time).
Regarding claim 14, Ayrapetian discloses the electronic device, wherein the processor is configured to: determine a source outputting an audio signal of which signal input duration time is short among the identified at least one audio signal as the target source (Figure 1A – Select at least portions of first beams as target signal(s) 140 Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time).
Regarding claim 15, Ayrapetian discloses the electronic device, wherein the processor is configured to: based on the determined signal sizes being input as signal sizes smaller than the predetermined minimum signal size exceeding a predetermined time period, initialize the input duration times of the audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eddington (U.S. Publication No. 20170309292) teaches an integrated sensor-array processor). Nakadai (U.S. Publication No. 20160372129) teaches a sound source separating device and sound source separating method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658